Case 4:20-cv-03740 Document 77 Filed on 08/10/21 in TXSD Page 1 of 4




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 10, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-cv-03740 Document 77 Filed on 08/10/21 in TXSD Page 2 of 4
Case 4:20-cv-03740 Document 77 Filed on 08/10/21 in TXSD Page 3 of 4
Case 4:20-cv-03740 Document 77 Filed on 08/10/21 in TXSD Page 4 of 4
